DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 10, 2021 is acknowledged.
Claims 39-40 and 78-87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Summary
Receipt of Applicant’s response to the election/restriction requirement filed on December 10, 2021 is acknowledged. Claims 1, 5-7, 11-13, 15, 18-21, 23-26, 28, 32, 39-40, and 78-91 are pending in this application. Claims 1, 5-7, 11-13, 21, 23-26, 28, 32, and 39-40 have been amended. Claims 2-4, 8-10, 14, 16-17, 22, 27, 29-31, 33-38, and 41-77 have been cancelled. Claims 78-91 are new.  
In view of the restriction requirement election, claims 1, 5-7, 11-13, 15, 18-21, 23-26, 28, 32, and 88-91 are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on August 10, 2020 and June 24, 2021 is acknowledged. Signed copies are attached to this office action. 
Claim Objections
	Claim 15 is objected to because of the following informalities: the claim recites the numerous acronyms, for example, PVDF for polyvinylidine fluoride and PTFE for polytetrafluoroethylene.  The PVDF acronym is defined in the specification, however, when an acronym appears in the claims, it is appropriate to recite the full name, followed by the acronym in parenthesis, such as “polyvinylidine fluoride (PVDF)” and then recite only the acronym in subsequent reiterations. However, the additional acronyms, including PTFE are not defined in the specification, however, they are art recognized and would not constitute new matter. It is appropriate to recite the full name, followed by the acronym in parenthesis, such as “polytetrafluoroethylene (PTFE)”. Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: the specification recites PTFE, ePTFE, PCL, PE/PES, PP, PS, PMMA, PLGA,  and PLLA. The specification does not define terms, however, they are art recognized, and therefore, amendment to recite the full name followed by the acronym would not be considered new matter.   
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11-13, 15, 18-21, 23-26, 28, 32, and 88-91 are rejected under 35 U.S.C. 103 as being unpatentable over Neuenfeldt et al. (WO 96/32076; cited on IDS dated August 10, 2020). 
Neuenfeldt discloses an apparatus for implanting cells in a host. An implant assembly comprises a wall structure which defines a chamber for holding cells for implantation. The wall structure includes at least one membrane layer defining a porous boundary between the host tissue and the implanted cells in the chamber. External mesh screen structures are also included to define a maximum thickness dimension for the implant cavities defined between two membranes (abstract). 
The implantable body is formed of two spaced apart membrane layers coupled together to define a chamber from holding living cells. The membranes are coupled together along their peripheral edges with a peripheral seal. The peripheral seal cooperatively secures the first and second membranes together.  The implantable body 
The membranes are coupled together by melt fusible spacer members. The spacer members can be the same material as the membranes (page 31, lines 25-28).   The laminate is preferably heat fused or melt bonded by a localized heating method which does not harm or destroy any living cells placed in the chamber.  It is noted that sintering is heat fusing. Therefore the recitation of the laminate being heat fused reads on the instant claims limitation of the membranes being sintered. 
Regarding claim 5, the membranes and spacers have a thickness of 0.005-0.25 inches (127-6350 m) (page 32, lines 47-18), which overlap the claimed range. 
Regarding claim 6, the figures show channels between the membranes.  
Regarding claim 7, the figures show the channels arranged in a rectilinear array. 
Regarding claim 12-13 and 89, the figures show the channel uniformly spaced. While the distance between channels, the height to diameter ratio, and the number of channels over an area are not disclosed, it would have been obvious to one of ordinary skill in the art to have adjusted the spacing, height, and number of channels of within the membrane in order to allow to optimal diffusion within the membrane. Applicants attention is directed to MPEP 2144.04 which discloses  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 

Regarding claims 18-20, the assembly comprises a hoop like housing that contains a cell chamber (page 12, lines 20-25).  
Regarding claim 21, the implant assembly can comprise preselected types of living cells for implanting with the soft tissue of a host (page 10, lines 1-2). 
Regarding claim 23, the implant assembly can comprise clusters of pancreatic cells, which generate insulin for release into and use by a diabetic host (page 10, lines 6-9). 	Regarding claim 24, the membrane can be coated with PTFE (page 31, lines 15-16), which is hydrophilic. 
Regarding claims 25-26, the claims recite functional properties of an assembly, since the prior art discloses embodiments meeting the limitations of claim 1, it would necessarily also perform the cited functions.  
Regarding claim 28, the assemblies are disclosed as being permeable (Example 1). 
Regarding claim 32, the assembly allows for vascularization (page 23, lines 11-21; Example 1). 
Regarding claim 88, Applicants attention is directed to the Figures which show channels formed between the membranes. 
Regarding claim 90, expanded PTFE (ePTFE) is disclosed as a suitable membrane (Example 3, page 58, lines 23-25). 

While Neuenfeldt does not exemplify a device of the instant claims, he does provide alternatives for the sintering step, therefore, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the invention to have followed the suggestions of Neuenfeldt as being suitable alternatives to the exemplified embodiment to arrive at a working device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hansen et al. (US 8,784,710). 
Hansen discloses a method of making an expanded polytetrafluoroethylene (ePTFE) membrane including the steps of: 
Providing a partially sintered ePTFE membrane; 
Matting partially sintered ePTFE membrane; and 
Immediately thereafter, sintering the matted ePTFE membrane (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615